         Case 2:19-cv-02619-KJM-KJN Document 18 Filed 09/14/20 Page 1 of 1
                              UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF CALIFORNIA

RAYMOND D. GRAHAM,                            No. 2:19-cv-2619 KJM KJN P

                 Plaintiff,

         v.

S. PADILLA, et al.,
                                              ORDER & WRIT OF HABEAS CORPUS
                 Defendants.                  AD TESTIFICANDUM
                                      /

Raymond D. Graham, CDCR # F-56103, a necessary and material witness in a settlement
conference in this case on October 8, 2020, is confined in the California Medical Facility (CMF),
in the custody of the Warden. In order to secure this inmate's attendance it is necessary that a
Writ of Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate
before Magistrate Judge Allison Claire, by Zoom video conference from his place of
confinement, on Thursday, October 8, 2020, at 9:00 a.m.

Accordingly, IT IS HEREBY ORDERED that:

    1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
       commanding the Warden to produce the inmate named above, by Zoom video
       conference, to participate in a settlement conference at the time and place above, until
       completion of the settlement conference or as ordered by the court. Zoom video
       conference connection information will be supplied via separate email.

    2. The custodian is ordered to notify the court of any change in custody of this inmate and is
       ordered to provide the new custodian with a copy of this writ.

    3. The Clerk of the Court is directed to serve a copy of this order via fax on the Litigation
       Office at California Medical Facility at (707) 469-6006 or via email.

    4. Any difficulties connecting to the Zoom video conference shall immediately be reported
       to Valerie Callen, Courtroom Deputy, at vcallen@caed.uscourts.gov.

                     WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, CMF, 1600 California Dr., Vacaville, California 95696:

WE COMMAND you to produce the inmate named above to testify before Judge Claire at the
time and place above, by Zoom video conference, until completion of the settlement conference
or as ordered by the court.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.
Dated: September 14, 2020

/grah2619.841Z
